Cite as 2015 Ark. App. 457

                 ARKANSAS COURT OF APPEALS
                                        DIVISION I
                                       No. CV-15-82


UNIVERSITY OF ARKANSAS AT                        Opinion Delivered   SEPTEMBER 9, 2015
PINE BLUFF PUBLIC EMPLOYEE
CLAIMS DIVISION
                                                 APPEAL FROM THE ARKANSAS
                               APPELLANT         WORKERS’ COMPENSATOIN
                                                 COMMISSION
V.                                               [NO. G106432]

RONNIE WHITTY
                                                 AFFIRMED
                                 APPELLEE



                              DAVID M. GLOVER, Judge


       Ronnie Whitty suffered a compensable back injury on July 28, 2011, when he was

using an auger at work; the auger got tangled and threw him to the ground. He worked as

a groundskeeper for the University of Arkansas at Pine Bluff (UAPB) at the time of his injury.

UAPB did not initially controvert his claim but did later when he sought additional benefits

for surgery and anatomical impairment. The administrative law judge (ALJ) denied his claim,

concluding that he did not prove his entitlement to the requested benefits. The Commission

reversed the ALJ’s decision.     The employer appeals from the Commission’s decision,

contending that it is not supported by substantial evidence. We disagree and affirm.

       Because the only issues advanced by UAPB challenge the sufficiency of the evidence

supporting the Commission’s decision, and the Commission’s opinion adequately explains
                               Cite as 2015 Ark. App. 457

the decision, we affirm by memorandum opinion pursuant to sections (a) and (b) of our per

curiam In re Memorandum Opinions, 16 Ark. App. 301, 700 S.W.2d 63 (1985).

      Affirmed.

      HARRISION and KINARD, JJ., agree.

      Robert H. Montgomery, Public Employee Claims Division, for appellant.

      No Response.




                                           2                                   CV-15-82